*1356MEMORANDUM OF DECISION.
Robert Daily appeals from the Superior Court (York County) order dismissing his appeal of a District Court (Springvale) conviction of harassment, 17-A M.R.S.A. § 506-A (1983). Daily contends that the Superior Court abused its discretion by dismissing his appeal for failure to file a brief under M.R.Crim.P. 93. Dismissal of Daily’s appeal for his failure to satisfy the requirements of that rule fell well within the allowable scope of the Superior Court’s discretion. See State v. Goguen, 489 A.2d 533 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.